Citation Nr: 0711410	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-23 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to service connection for a left arm 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1978 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal originally included the issues of 
entitlement to an increased evaluation for a herniated 
nucleus pulposus at L4 to L5 and L5 to S1 with radiculopathy, 
and entitlement to service connection for sleep apnea.  
However, the veteran withdrew the claim for an increased 
evaluation in a July 2004 statement.  He also withdrew the 
claim for service connection for sleep apnea in a May 2006 
statement.  Therefore, these issues are not before the Board.  
38 C.F.R. § 20.204 (2006).  

The veteran was scheduled for a hearing before the Board at 
the RO in November 2006.  He cancelled this hearing before 
the scheduled date, and has not asked to reschedule.  
Therefore, the Board will proceed with the review of his 
claim. 



FINDINGS OF FACT

1.  A current left knee disability is not related to a 
disease or injury during active service.  

2.  A current right shoulder disability is unrelated to a 
disease or injury during active service.  

5.  A current left arm disability has not been demonstrated.  



CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred due to 
active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  A chronic right arm disability was not incurred due to 
active service.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. 
§ 3.303.

3.  A chronic left arm disability was not incurred due to 
active service.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The RO provided the veteran with VCAA notice by letter dated 
August 2002.   This letter told the veteran what evidence was 
needed to substantiate the claims for service connection.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

The August 2002 VCAA letter did not notify the veteran that 
he should submit any relevant evidence in his possession that 
he believed related to his claim.  However, the veteran was 
provided with an additional VCAA letter in December 2004 that 
contained this notification.  

As a portion of the notices came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the veteran's claim was readjudicated by the RO in 
January 2006, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The veteran has not been provided with information pertaining 
to the degree of disability and the assignment of effective 
dates.  However, as the claims are being denied, the Board 
notes that neither a degree of disability nor an effective 
date will be assigned.  Therefore, despite the inadequate 
notice provided to the veteran on these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded VA examinations, and the examiners have expressed 
opinions pertinent to the claims.  In addition, all 
identified records that are available have been obtained.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Service Connection

The veteran contends that he has developed chronic left knee 
and right shoulder disabilities as a result of a fall in 
active service.  He states that he has experienced continuous 
pain since that time.  He further contends that he has 
experienced left arm pain since service, and believes that 
this represents a chronic disability.  

Service connection will be granted for a current disability 
that resulted from an injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a condition first 
diagnosed after service, if all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Left Knee

The service medical records show that the veteran was seen on 
several occasions between June 1981 and March 1982 for 
complaints of loss of sensation below the left knee.  The 
assessment was that this was due to the veteran's herniated 
nucleus pulposus.  At this juncture, the Board notes that the 
veteran is currently service connected for herniated nucleus 
pulposus, evaluated as 60 percent disabling.  

The veteran was also seen in May 1982 for treatment of 
injuries sustained in a fall down some steps, including an 
injury to the left knee.  On examination, he had full range 
of motion of the left knee, and an X-ray study was normal.  
The assessment was of a contusion.  

The veteran was evaluated by a medical board in April 1982.  
His back disability was the focus of this examination, and a 
left knee disability was not mentioned.  The July 1982 
discharge examination continued to note the veteran's 
complaints of a loss of sensation below the left knee, but 
there were no findings pertinent to the knee joint itself. 

The first post service medical records to show treatment for 
complaints regarding the left leg are dated many years after 
discharge from service.  VA treatment records from May to 
December 2001 show that the left leg strength was normal and 
that an electromyograph was also normal.  A July 2002 VA 
examination of the spine included a diagnosis of herniated 
nucleus pulposus with radiculopathy and severe painful 
limitation of motion.  

The veteran underwent a VA neurological examination in March 
2004.  His records were reviewed by the examiner.  The 
conclusions included left knee pain for 22 years with normal 
range of motion and reflexes, arthritis. 

The veteran was also afforded a VA examination of the joints 
in March 2004.  The veteran's records were reviewed by the 
examiner.  The veteran complained of pain, weakness, 
stiffness, and instability of the left knee.  The injury in 
service was noted.  The examination revealed some pain on 
motion.  The diagnosis was chronic knee strain with or 
without arthritis.  

The March 2004 orthopedic examiner revised his examination 
report in April 2004 to include a review of X-ray studies and 
an opinion.  He noted that an X-ray study of the left knee 
had been normal.  The diagnosis was changed to chronic knee 
strain without evidence of degenerative changes.  He opined 
that it was not as least as likely as not that the veteran's 
current knee complaints were related to the injury in 
military service.  

Additional VA treatment records show continued complaints of 
left leg pain.  June 2004 treatment records state that 
testing had not found evidence to show radiculopathy or 
neuropathy due to the veteran's back disability.  However, VA 
psychiatric records dated from 2004 to 2005 contain histories 
that note the veteran has a chronic pain syndrome with no 
known underlying medical etiology.  These records also 
include frequent findings of somatization.  

The veteran underwent a VA general medical examination in 
June 2005.  The claims folder was reviewed by the examiner.  
He was noted to walk favoring his left leg.  The back and the 
joints were all examined.  The diagnoses did not include a 
left knee disability, but did include herniated nucleus 
pulposus of L4 to L5 and L5 to S1 with radiculopathy to both 
legs.  

Analysis

The report of a contusion of the left knee in service 
provides competent evidence of an injury in service.  The 
service medical records, however, indicate that the contusion 
was an acute condition which resolved without any residual 
disability.  

Competent medical opinion finds that the veteran's current 
knee strain is not related to the injury in service, and this 
is not contradicted by any other competent opinion.  Finally, 
the medical records attribute the veteran's left leg pain to 
several possible causes, including his service connected back 
disability.  However, none of them relate his pain to a left 
knee disability.

The veteran has reported a continuity of symptomatology since 
service, but as a lay person, he is not qualified to express 
an opinion as to medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The only opinion expressed by a 
qualified medical professional is that it is less likely than 
not that the left knee disability was related to service, 
which leads the Board to conclude that the veteran has not 
developed a chronic knee disability as a result of active 
service.  The evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b).

Arms

The service medical records show that the veteran was seen 
for complaints of right arm numbness in December 1981.  On 
examination, the examiner noted possible biceps and triceps 
weakness.  The assessment was questionable weakness, which 
was not as apparent when the veteran was distracted during 
testing.  

Records from May 1982 indicate that the veteran injured his 
right shoulder in the same fall in which he injured his left 
knee.  The examiner found that the veteran was unable to move 
his right arm in a complete abduction position.  However, an 
X-ray study of the right clavicle was normal.  The assessment 
was a contusion of the right shoulder.  

The report of the April 1982 medical board was silent for a 
disability of the arms.  The July 1982 discharge examination 
found that the upper extremities were normal.  

The post service medical records do not show treatment or a 
diagnosis of a disability of either arm for many years.  
After a review of the records and examination, the March 2004 
VA examination of the joints reached a diagnosis of right 
shoulder injury, remote with chronic pain and radiculopathy.  
The examiner stated that this may be an impingement syndrome 
due to the shoulder injury.  The diagnosis was chronic 
bursitis/tendonitis of the shoulder.  

The March 2004 VA neurological examination noted that the 
veteran had complained of right arm weakness during service 
in December 1981 and that he had undergone an electromyograph 
at that time.  The veteran currently claimed that his right 
shoulder pain began after his 1982 fall.  The veteran was 
also noted to have been in an automobile accident in 1997 
when he sustained an injury to his neck.  On examination, 
muscle strength and reflexes of the upper extremities were 
normal.  Trace figures were questionable.  Vibration was 
normal.  The conclusions did not include a disability of 
either arm.  

The March 2004 VA orthopedic examiner revised his report in 
April 2004 to include a review of X-ray studies and to give 
an opinion.  He noted that the X-ray studies of the right 
shoulder were negative.  The diagnosis was chronic bursitis 
and/or tendonitis of the shoulder.  

The examiner stated that it would be speculative to say that 
this condition was secondary to the injury he sustained in 
military service, especially in light of the normal X-ray 
findings.  He stated further that it was difficult to say 
that the present symptoms and signs are related to something 
that happened 20 years ago, especially when the injury in 
service appeared to have been mild.  The examiner concluded 
that it was not at least as likely as not that the veteran's 
present shoulder problem was a result of the injury he had in 
service.  The examination was negative for any findings 
regarding a left arm disability.  

VA psychiatric records dated from 2004 to 2005 contain 
histories that note the veteran had chronic pain syndrome 
with no known underlying medical etiology.  These records 
also include frequent findings of somatization.  

The June 2005 VA examination included a review of the 
veteran's claims folder.  The diagnoses included degenerative 
disc disease involving the cervical spine with bilateral 
radiculopathy.  An addendum noted that the veteran had normal 
strength of the upper extremities.  He experienced some pain, 
numbness, and tingling, which the examiner related to the 
cervical spine injury.  38 U.S.C.A. § 5107(b).

Analysis

The clinical evidence indicates that the contusion of the 
right shoulder for which the veteran was treated in service 
was an acute condition which resolved without any residual 
disability.  Medical opinion finds that the veteran's current 
right shoulder complaints are not related to the injury in 
service, and this is not contradicted by any other competent 
opinion.  The medical records attribute the veteran's 
complaints of right arm pain to several possible causes, 
including radiculopathy from the neck injury he sustained 
after discharge.  However, no competent medical opinion 
relates his pain, regardless of its cause, to active service.  
Therefore, entitlement to service connection is not 
established.  In this regard, there have been recent reports 
of somatization as a possible explanation of his pain 
complaints; but again, there is no competent opinion relating 
this to service, and the only competent opinion is to the 
effect that the pain complaints are not related to service.

Service medical records do not document a left arm disease or 
injury, but the veteran is competent to report in-service 
symptoms.  The evidence indicates that the veteran 
experiences current radiculopathy of pain into his left arm 
as a result of his nonservice connected cervical spine 
disability; the evidence does not show that the veteran has a 
separate disability of the left arm.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Degmetich v. Brown, 104 F.3d 1328 (1997).  To the 
extent treatment records attribute the current complaints to 
radiculopathy or somatization, it might be argued that a 
current disability has been demonstrated; however, there is 
no competent evidence linking those conditions to service.

The veteran has also reported a continuity of symptomatology 
with regard to these claims.  He is not, however, a 
physician, and is not qualified to express a medical opinion 
as to such a relationship.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The only opinion expressed by a 
qualified medical professional is against a link between 
right or left arm disability and active service.  As such the 
preponderance of the evidence is against the claims and they 
are denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for a right arm disability 
is denied. 

Entitlement to service connection for a left arm disability 
is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


